Case 1:19-cv-21639-JJO Document 21-1 Entered on FLSD Docket 07/12/2019 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 19-cv-21639-JJO
                                        [Consent Case]

  LEAH MINIAT,

         Plaintiff,

  vs.

  NL COMMUNICATIONS, INC., a Florida Corporation
  d/b/a RESEARCH TO PRACTICE,

        Defendant.
  ___________________________________________/

                      ORDER APPROVING SETTLEMENT AND DISMISSING
                                ACTION WITH PREJUDICE

         THIS MATTER is before the Court upon the Parties’ Joint Motion for Approval of

  Settlement Agreement and Dismissal with Prejudice in the above-styled case. The Court, having

  considered the Joint Motion, having reviewed the Parties’ Settlement Agreement, and being duly

  advised on all issues, it is therefore Ordered as follows:

         1.      The Joint Motion for Approval of the Settlement Agreement is GRANTED.

         2.      This lawsuit is dismissed with prejudice, with each party bearing their own attorney’s

  fees and costs except as set forth in the Parties’ Settlement Agreement; and

         3.      The Court will retain jurisdiction over this action for the purpose of enforcing the

  Settlement Agreement.

         DONE AND ORDERED in Miami, Florida, this ______ day of ___________ 2019.


                                                            ____________________________________
                                                            UNITED STATES MAGISTRATE JUDGE

  cc:    counsel of record

                                                   1 of 1
